DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin US 20100026012. 

Regarding claim 11 Lin discloses a device for a door located at a door frame having a door strike, comprising (fig1, abstract): 
a pushbar (11) having a released position (fig1) and a depressed (fig2) position, the pushbar defining a longitudinal axis (not labeled, see fig1); 
a latchbolt assembly (21) disposed along the longitudinal axis and including an extended position (fig1) configured to engage the door strike and a retracted position (fig2) configured to move past the door strike (capable of), wherein movement of the pushbar from the released position to the depressed position moves the latchbolt assembly from the extended position to the retracted position; 
a first bell crank (23) mechanism operatively connected to the pushbar and disposed along the longitudinal axis at a first location (see fig1), and a second bell crank (12) mechanism operatively connected to the pushbar and disposed along the longitudinal axis at a second location (see fig1), and wherein the first bell crank mechanism is located between the latchbolt assembly and the second bell crank mechanism; and 
a dampening device (40,43,50,13) disposed along the longitudinal axis between the latchbolt assembly and the first bellcrank assembly, and wherein the dampening device is configured to restrain movement of the latchbolt assembly during movement from the retracted position to the extended position.  (paragraph 21-23, 26-28)

Regarding claim 12 Lin discloses the exit device of claim 11, wherein the dampening device includes a body (40) and a rod (50) extending from the body, wherein the rod includes a first position (paragraph 26) with respect to the body when the pushbar is in the depressed position, and wherein the rod includes a second position (paragraph 26) with respect to the body when the pushbar is in the extended position.  (paragraph 26)

Regarding claim 13 Lin discloses the exit device of claim 12, further comprising a link  (30) operatively connecting the first bell crank mechanism to the second bell crank mechanism and to the dampening device, and wherein the dampening device is configured to restrain movement of the link along the longitudinal axis.   (paragraph 26)

Regarding claim 14, Lin discloses the exit device of claim 13, wherein the dampening device further comprises: a base (13) fixed along the longitudinal direction and operatively connected to the body; and a movable support (47) operatively connected to the rod; and wherein the rod is operatively connected to the movable support.  (paragraph 24-26)

Regarding claim 15, Lin discloses the exit device of claim 12, wherein the body and the rod comprise a spring damper(spring 43), and wherein movement of rod is dampened when transitioning from the first position to the second position.  (paragraph 24-26) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 20100026012 alone. 

Regarding claim 25, Lin teaches an apparatus for reducing noise in a pushbar exit device and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that Lin is also capable of teaching the method for reducing noise produced by a pushbar exit device including a pushbar (11), a latchbolt (21) having an extended position (fig1) and a retracted position (fig2), and a latchbolt link (23) operatively connected to the pushbar and configured to move the latchbolt from the extended position to the retracted position and back to the extended position, the method comprising:
locating the latchbolt link at a first position (fig1) to place the latchbolt at the extended position; moving the latchbolt link from the first position to a second position (fig2) to place the latchbolt at the retracted position; and 
limiting movement (via 40,50,43) of the latchbolt link from the second position to the first position when the latchbolt moves from the retracted position to the extended position.  (fig1-2)

Regarding claim 26, Lin teaches the method of claim 25, wherein the limiting includes limiting rotational movement of the latchbolt link about a pivot axis (at24, see paragraph 26 that states the dampening mechanism is used to slow down movement of the rod and therefore the movement of 23 as well due to the relationship between 23 and 30) .  (fig1-2)



Allowable Subject Matter
Claims 16-24 are allowed. 
Claims 27-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, references of record do not teach two dampening mechanisms wherein one resiliently engages the latchbolt assembly and the other restrains movement of the latch bolt assembly.  Although Lin teaches a resilient member in the dampening device, these cannot be considered two different types of dampening devices. Examiner can find no reason to combine or modify references of record to include two dampening devices, or an extra dampening device on an exit device that already has one, without the use of impermissible hindsight. 
Regarding claim 27, references of record do not teach the flexible contact member that is part of the limiting movement and contacts the latchbolt link, which pivots. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to exit devices.
	PTO 892 lists relevant but not relied upon prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675